8800 N. Gainey Center Dr. Suite 270 Scottsdale, AZ 85258 480-275-7572 VIA EDGAR November 4, 2014 Mark P. Shuman Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re:Nuvola, Inc. Registration Statement on Form 10 Filed September 18, 2014 File No. 000-55212 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), Nuvola, Inc. (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the immediate withdrawal of the Company’s Registration Statement on Form 10 (File No. 000-55212) together with all exhibits thereto, which was initially filed on September 18, 2014. Accordingly, we request that the Commission issue an order granting the withdrawal of the Registration Statement (the “Order”) effective as of the date hereof or at the earliest practicable date hereafter. Please provide a copy of the Order to the undersigned via email at djs@slgseclaw.com or via facsimile at (619) 704-1325. If you have any questions regarding this application, please contact Donald J. Stoecklein of Stoecklein Law Group, LLP by telephone at (619) 704-1310. Thank you for your attention to this matter. Sincerely, NUVOLA, INC. By: /S/ Jeffrey I. Rassás Jeffrey I. Rassás, President
